 In the Matter of OZARK CENTRAL TELEPHONE COMPANY, EMPLOYERandTELEPHONE WORKERS ORGANIZING COMMITrEE,CIO, PETITIONERCase No. 14-RC-509.-Decided April 08, 19.49DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was held before Ziegal W. Neff,.a hearing officer of the National Labor Relations Board.The hearingofficer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :11.The Employer, herein also called Ozark, is engaged in commercewithin the meaning of the National Labor Relations Act.2.The following labor organizations claim to represent employeesof the Employer : TWOC; Southwestern Division No. 20, Communica-tionsWorkers of America, herein called CWA; and InternationalBrotherhood of Electrical Workers, AFL, herein called IBEW.3.CWA contends that the petition should be dismissed because theemployees involved in this proceeding are allegedly covered by itscontracts with Southwestern Bell Telephone Company, herein calledBell.Bell owns a large bloc of Ozark's stock and recently acquiredmost of the stock in Southeastern Telephone Company, which, inturn, also owns a large bloc of the Employer's stock.As a result,Bell now controls a majority of the stock in Ozark.1Upon its own motion,the Board,on December 31, 1948,reopened the record anddirected a further hearing to determine whether the Board may proceed with its investiga-tion in the absence of compliance with Section 9 (f), (g), and(h) of the Act by Congressof Industrial Organizations,with which the Petitioner is affiliated.For purposes of thathearing,the instant case was consolidated withMatter of The Chesapeake and PotomacTelephone Company of Virginia,Case No. 5-RC-154, andMatter of Western ElectricCompany,Incorporated,Case No. 2-UA-3661.Upon the facts adduced at the hearing, wefind, for the reasons stated inMatter of The Chesapeake andPotomacTelephone Companyof Virginia,82 N. L. R. B. 810, that the filing requirements of the Act have been satisfiedby the compliance of the Petitioner,herein also called TWOC.83 N. L.B. B., No. 32.258 OZARKCENTRAL TELEPHONE COMPANY259Each of the CWA's several contracts with Bell is coextensive withdepartmentallines.The contracts provide,inter alia,thatBell shallnotify CWA of the acquisition of additionalexchanges or equipmentlocationsrequiring the establishment or extension of job descriptionsdescribed in the contracts, and that CWA may, within 30 days there-after, initiate negotiations concerning basic wage rates of such addi-tional job descriptions.CWA contends that, by acquiring control ofOzark's stock, Bell has become the employer of Ozark's employees, andthat, therefore, its existing contracts with Bell constitute a bar to thisproceedingbecausetheir terms extend to and cover such employees.We do not agree.Although three of the five directors on Ozark's Board of Directorsare connected directly or indirectly with Bell, and despite the financialrelationship between the various companies by reason of pyramidingstock ownership, the record does not show that Bell controls the laborrelations policies of Ozark.These matters come under the immediatedirection and management of Ozark's president and its assistant gen-eral manager, neither of whom, so far as the record shows, has anyconnection with Bell.Under all the circumstances, we find that forthe purposes of this proceeding, the employees of the Employer arenot employees of Bell within the meaning of the Act z and the CWA'scontract has no application to this proceeding.-A question affecting commerce exists concerning the representationof employees of the Employer, within the meaning of Section 9 (c)and Section 2 (6) and (7) of the Act .34.The appropriate unit :The Employer is engaged in the operation of a telephone companyserving southwestern Missouri. It employs approximately 215 em-ployees in the operation of 27 exchanges and its home office at St. Louis,°Missouri.The Petitionerseeks aunit composed of all traffic, plant and con-struction, commercial and revenue accounting employees, excludingthose employees at the Employer's home office. IBEW is in general2Matter of Mt. Clemens Pottery Company,46 N. L R B. 714. SeeMatter of PublicService Corporation of New Jersey,et al.,72 N. L.R. B. 224.3 The Petitioner requested permissionto withdrawits petition,or, in the alternative,later to amend the petition by substituting as the petitioner herein a labor organizationpresently being formed as an affiliateof the Petitioner.CWA does not object to the Peti-tioner's withdrawal of its petition,but desires a determination of the issues raised therein.It therefore requests that it be substituted as the Petitioner if the withdrawal request begranted.IBEW objects'to a withdrawal or dismissal of the petition.We are satisfiedthat sufficient cause exists for not permittingthe withdrawalof the petition and thePetitioner's request in this respect is denied.Matter of Falcon Manufacturing Company,73 N. L.R. B. 467. The motion to amend is denied, but without prejudice to the Peti-tioner's right to renew such motion when the afore-mentioned affiliate union has beenformed. 260DECISIONS OF -NATIONAL LABOR RELATIONS BOARDagreementwith the unit sought by, the Petitioner.CWA would in-clude in the- proposed unit - all employees of the Employer unlessexcluded by the Act.The Employer opposes the inclusion of certainemployee categories in the proposed unit.The unit placement of thefollowing categories are in dispute :Exchange agents.The -Employer maintains 12 agency exchangesin small communities operated by exchange agents.The Employercontends that these agents are independent contractors and should beexcluded from the unit.There are no written contracts with theagents, but it is orally agreed between the Employer and each agentthat the latter is to maintain traffic operations in the exchange 24 hoursa day, collect for, the Employer on bills' mailed by the agent, and actas the Employer's representative in carrying on its business with thesubscribers in that community.The agent is free to employ othersto assist in the operation of the exchange.However, such personsare paid by the agent, and are under, the agent's direct control andsupervision.If proper service is not maintained by the, agent, theEmployer feels free to, terminate the agency, but all details of the..11operation of the exchange are left to the, agent.The switchboard isalways set up in the agent's living quarters.Some of these quartersare furnished by the Employer and some are furnished by the agent.The rights, obligations, and duties between the Employer and theexchange agents are similar to those existing between the, employerand the exchange agents inMatter. of Southwestern Associated Tele-phone Company,5where we found the exchange agents to be inde-pendent contractors.For the reasons stated therein, we conclude thatthe exchange agents in this proceeding are independent contractorswithin the meaning of the amended Act and we shall therefore ex-clude them and -any of their own employees from the proposed unit .6Managers.The Employer employs 12 managers, each in charge ofan exchange or a group of exchanges.CWA contends that the man-agers are not supervisors within the meaning of the Act and shouldtherefore be included in the unit.Each manager is responsible forthe operation of an exchange or group of exchanges.The personnelcomplement of an exchange ranges from 4 to 25.He directs andsupervises the employees in his exchange (or group of exchanges)and he has full authority to hire and discharge such employees.We'The parties agree that cable operators and helpers,cablemen's helpers,equipment men,installers,linemen,troublemen installers,' operators,night operators,relief operators, andclerks should be included in the unit.76 N.L. R. B. 1105.6For the reasons stated in his dissenting opinion in theHouthwe8terncase,ChairmanHerzogwould find the exchange agents to be employees and include them in the bargainingunit.However, he feels bound by the majority opinion in that case and will not dissentformally in this one.t OZARK CENTRAL TELEPHONE COMPANY261find that themanagersare supervisors within the meaning of the Actand we shall exclude them from the unit.Assistant manager.The Employer employs onlyone assistant man-ager.It is the duty of this person to take charge in the absence ofthe manager, on which occasions, according to the Employer, the assist-ant manager assumes allof the authority and responsibility of themanager.When the latter is present, the assistant manager devoteshis time to performing plant work in the central office.The recorddoesnot disclose the proportionate time spent in each capacity.Aswe are unable to, determine his status from this record, we shall makeno finding as to unit placement of the assistant manager, but shallpermit himto vote under challenge.'Cashiers.The Employer employs two cashiers, one at each of itstwo largest exchanges.The primary function of these two employeesis to receive monies, send bills, and do other accounting work at, theirrespective exchanges.They keep the personnel records and frequentlywrite letters for their respectivemanagers.Some of the letters relateto grievances and other labor matters.The Employer contends thatthese employees are confidential employees.We do notagree.It doesnot appear that either of these two employeesassistsor acts in a con-fidential capacity to persons exercising managerial functions in thefield of labor relations.We shall, therefore, include the two cashiersin the unit .8Chief operators and chief operator, cashiers.The Employer em-ploys two chief operators, and four chief operator cashiers.The chiefoperatorssupervise operators and try to prevent interruptions in trafficoperations at their respective exchanges.They sometimes handletraffic asoperators.In conjunction with the exchange managers, thechief operators have authority to hire and discharge employees undertheir supervision.The chief operator cashiers are chief operators who,in addition to the duties of chief operator, perform work similar tothat done by cashiers at the larger exchanges.We conclude that the chief operators and the chief operator cashiersare supervisors within the meaning of the Act, and we shall excludethem from the unit."Supervisors."There are four so-called supervisors employed bythe Employer.9 Each supervisor is ordinarily on duty at night whenthe chief operator is not there. In the absence of the chief operator,7Matter of Cocoline Products,Inc., 79N.L. R. B. 1426;Matter of The American NewsCompany, Inc., 77N.L. R. B 1036.°Matter of Automatic Electric Company,78 N. L.R. B. 1057.° Supervisors apparently are considered by the Employer to be in the nature of assistantchief operators.The record indicates that at one of the exchanges, a person performingthe duties of a supervisor is designated as an assistant chief operator.844340-50-vol 83-18 262DECISIONS OF NATIONAL LABOR-RELATIONS, BOARDthe supervisorassumes-the supervision of the other operators, althoughdevoting considerable time to handling traffic.A supervisorreceivesa higher wagerate than an operator.Although she does not haveauthority to hire or discharge employees, the recorddisclosesthat shemay effectively recommend disciplinary action in regard to other em-ployees.We find that these employees are supervisors within themeaning ofthe Act and we shall, therefore, exclude them from theunit.Gang foremen.There are four gang foremen employed by the Em-ployer, each in charge of a construction gang of about five employees.It is the function of the construction gang to erect, repair, and main-tain the various lines of communication employed by the Employer.Although each foreman, to a certain extent, physically engages in theperformance of construction work, the record is clear that the respon-sibility for the direction of the employees on the construction gangsbelongs to gang foremen.Further, the hiring and discharging ofemployees of his construction crew is a matter solely within the au-thority of the gang foreman.We shall exclude gang foremen fromthe unit.Employees in the St. Louis ofce.There are approximately six em-ployees in the accounting department and one employee in the recordsdepartment at the Employer's St. Louisoffice10CWA would include,and the other parties would exclude, these employees from the unit.The six employees in the accounting office perform routine filing, bill-ing, and other clerical duties.The employee in the records departmentdoes drafting work.The Employer contends that because these em-ployees are the only employees at St. Louis, the other employees in theunit being scattered throughout the southwestern part of the State,they have no community of interest with the other employees, andshould therefore be excluded from the unit.We do not agree.The St. Louis office employees are subject to the same company poli-cies and general working conditions as are the other employees to beincluded in the unit.Moreover, all of the employees whom the Em-ployer would include in the unit are, by groups, separated by varyingdistances from other groups.We shall include the St. Louis officeemployees in the unit.We find that all traffic, plant and construction, commercial andrevenue accounting employees of the Employer in southwestern Mis-souri, including cashiers, and employees in the St. Louis office, butexcluding exchange agents, the secretary to the president and generalmanager,managers,chief operators, chief operator cashiers, super-20There is also one employee who serves as secretary to both the presidentand assistantgeneralmanager.The partiesagree toexclude the secretaryas a confidential employee. OZARK CENTRAL TELEPHONE COMPANY263-visors, gang foremen, and all other supervisors within the meaning of.the Act, constitute a unit appropriate for purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.5.The determination of representatives :The Employer contends that its part-time employees, and its tempo-rary, occasional, and casual employees are ineligible to vote in any,election which the Board may direct.The record discloses that the only persons presently employed ona part-time basis are two janitresses.These persons are employedelsewhere, but regularly devote 1 to 2 hours each day to performingjanitorial services for the Employer. Inasmuch as the relationshipof these two janitresses is regular and permanent, we find that theyhave a sufficient interest in the bargaining relations of the Employerto participate in the election.-We shall therefore permit the part-time employees to vote in the election directed herein.From time to time, the Employer hires persons to do' a particularjob or to perform work for short periods of time. Their employmentterminates upon the completion of the job or upon the expiration ofa stated time-usually from 1 week to 1 month. As of the date ofhearing, there were two or three persons so employed. The Employerclassifies such persons as temporary, occasional, and casual employees.The record does not disclose the identity of these persons, the natureof the work performed, nor the expected duration of employment ofeach, other than as above indicated.We find that persons employedfor a period of 1 to 4 weeks, in the absence of regular periods ofreemployment, do not have a sufficient interest in the election to entitlethem to vote Y2Accordingly, we find that the temporary, occasional, or casual em-ployees are ineligible to vote in the election.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations-Series 5, as amended,among the employees in the unit found appropriate in paragraphnumbered 4, above, who were employed during the pay-roll period11Matter of Cocotine Products,Inc.,79 N. L. R. B. 1426.12Matter of JosephM. Las8onde,80 N. L. R. B. 1387. 264DECISIONS OF - NATIONALLABOR RELATIONS BOARDimmediately preceding the date of this Direction of Election, includ-ing employees who did not work during said pay-roll periodbecausethey were ill or on vacation or temporarily laid off, but excludingthose employees who have 'sine quit or been discharged for cause andhave not been rehired or reinstated prior to the date of the election,and alsoexcluding employees on strike who are not entitled to rein-statement, to determine whether they desire to be represented, forpurposes of collective bargaining, by Telephone Workers OrganizingCommittee, CIO, or by Southwestern Division No. 20, CommunicationWorkers of America, or by International Brotherhood of ElectricalWorkers, AFL, or by none.'sis The Petitioner may have its name removed from the ballot upon request made within10 days from the date of this Decision.Any other participant in the election herein may,upon its prompt request to and approval thereof by the Regional Director,have its nameremoved from the ballot.